Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 1 of 12 Page ID #:1



     Todd M. Friedman (SBN 216752)
 1   Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
     Thomas E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St. Suite 780,
 4   Woodland Hills, CA 91367
     Phone: 323-306-4234
 5
     Fax: 866-633-0228
 6   tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   mgeorge@toddflaw.com
     twheeler@toddflaw.com
 8   Attorneys for Plaintiff
     [Additional Counsel on Last Page]
 9

10                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                             FOR THE COUNTY OF ORANGE
12                                UNLIMITED JURISDICTION
13
     YVETTE TORRES, individually, and on        Case No.
14   behalf of all others similarly situated,
15                Plaintiff,                    CLASS ACTION COMPLAINT
16         vs.                                  (1)   Violation of Cal. Civ. C. § 1672
17                                              (2)   Violation of Unfair Competition Law
     CAMDEN PROPERTY TRUST,                           (Cal. Business & Professions Code
     CAMDEN DEVELOPMENT, INC. d/b/a                   §§ 17200 et seq.)
18   CAMDEN MARTINIQUE, and DOES 1-             (3)   Breach of Contract
     50,
19

20                Defendant.
21                                              Jury Trial Demanded

22

23

24

25

26

27

28


                                       CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 2 of 12 Page ID #:2




 1          Plaintiff Yvette Torres (“Plaintiff”), individually and on behalf of all other members of

 2   the public similarly situated, allege as follows:

 3                                     NATURE OF THE ACTION

 4          1.      Plaintiff brings this class action Complaint against Defendants CAMDEN

 5   PROPERTY TRUST and CAMDEN DEVELOPMENT, INC. d/b/a CAMDEN MARTINIQUE

 6   (hereinafter “Defendants”), pursuant to Cal. Civ. C. § 382, to stop Defendants’ illegal policy

 7   and practice of charging tenants a liquidated damage fee of $55 for the late payment of rent,

 8   even if Defendants receive the rent as little as one day late beyond the grace period and incurred

 9   no damages as a result.

10          2.      Defendants’ policy and practice is to charge tenants late fees of $55 if tenants

11   carry any accrued balance of unpaid late fees or other charges past subsequent monthly grace

12   periods, even when the tenants timely pay the monthly rent itself, and regardless of whether the

13   outstanding balance is minimal. The late fee is a liquidated damages penalty, allegedly for the

14   breach of tenants’ rental contracts, and is void under California Civil Code § 1671(d) because

15   it is excessive and bears no relation to any actual damages incurred by Defendants when or other

16   fees are paid late (hereinafter referred to as “Late Fees”). Because Defendants’ policy and

17   practice of charging Late Fees violates Civil Code § 1671(d), it is an unlawful business act or

18   practice which causes Plaintiff and other tenants financial injury, and is prohibited by

19   California’s Unfair Competition Law, Cal. Bus. & Prof. C. § 17200, et. seq. (“UCL”). Plaintiff

20   brings this action to challenge Defendants’ Late Fee policy and practice on behalf of herself and

21   all other similarly situated residents of Defendants’ residential rental properties in California.

22          3.      California law establishes a presumption that “the detriment caused by the

23   breach of an obligation to pay money only, is deemed to be the amount due by the terms of the

24   obligation, with interest thereon.” Cal. Civ. Code § 3302. Defendants’ Late Fees represent

25   exorbitant interest rates for tenants’ failure to pay the amount of rent or other charges due.

26   Defendants’ Late Fees exceed any reasonable measure of Defendants’ actual damages

27   sustained as a result of their tenants’ late rent payments or late payments of outstanding

28
                                                         Page 1
                                             CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 3 of 12 Page ID #:3




 1   balance amounts.

 2          4.      For example, when Defendants charged a tenant a $55 late fee when tenant paid

 3   a rent of $1,669 three days late, this amounts to an interest rate of 400% per annum. By

 4   contrast, a ten percent annual interest rate would dictate a daily late fee of approximately

 5   $1.37. The unreasonableness of the late fee penalty is further demonstrated by the fact that

 6   Defendants charge these fees whether the rent is one day late or two weeks late and whether

 7   the outstanding balance is $150 or $1,250.

 8          5.      Plaintiff and Class Members currently reside or, during the four years prior to

 9   filing this action, have resided in Defendants’ rental properties. They have been charged Late

10   Fees to Defendants in accordance with Defendants’ unlawful and unfair late fee policy. As a

11   result, Plaintiff and Class Members have suffered injury in fact.

12          6.      Plaintiff seeks to represent herself and similarly situated persons who have

13   rented a residential unit in California from Defendants and have been assessed a late fee by

14   Defendants at any time from four years prior to the original filing of this action through the

15   date of class certification. Pursuant to California Civil Code § 1671(d) and California

16   Business & Professions Code § 17203, Plaintiff seeks restitution of Late Fees that Defendants

17   have collected. Plaintiff also seeks a declaratory judgment, pursuant to California Code of

18   Civil Procedure § 1060 and California Business & Professions Code § 17203, that

19   Defendants’ late fee policy and practice is prohibited within the state of California. Plaintiff

20   also seeks injunctive relief enjoining Defendants’ ongoing unlawful and unfair business

21   practices, as alleged herein, pursuant to California Business & Professions Code § 17203.

22   Defendants’ violations of California Civil Code § 1671(d) and Business and Professions Code

23   § 17200, et. seq., are continuing.

24                                  JURISDICTION AND VENUE

25          7.      This Court has jurisdiction over the alleged violations of the California Business

26   and Professions Code §§ 17200, et seq. and Cal. Civ. C. § 1671.

27          8.      This case is subject to the jurisdiction of this Court pursuant to California

28
                                                    Page 2
                                           CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 4 of 12 Page ID #:4




 1   Business and Professions Code, the California Civil Code, and the California Code of Civil

 2   Procedure. Defendants do business throughout the State of California. The unlawful acts

 3   alleged herein have a direct effect on Plaintiff and other consumers similarly situated within the

 4   State of California. Plaintiff and the Class Members have suffered damages and will continue

 5   to suffer the same harm as the Representative Plaintiff as a result of Defendants’ wrongful

 6   conduct unless the relief requested herein is granted.

 7          9.      This matter is properly venued in the County of Orange in that Plaintiff resided

 8   in an Apartment owned by Defendants in Costa Mesa, California. Additionally, Plaintiff resides

 9   in Costa Mesa, CA, within the County of Orange, CA, and Defendant does business, inter alia,

10   in the County of Orange, CA.

11                                           THE PARTIES

12          10.     Plaintiff Yvette Torres is a citizen and resident of the State of California, County

13   of Orange.

14          11.     Defendant CAMDEN PROPERTY TRUST is a Texas REIT with its

15   headquarters in Houston, Texas that is licensed to do business in the State of California and

16   that does business in California, including in the County of Orange.

17          12.     Defendant , CAMDEN DEVELOPMENT, INC. d/b/a CAMDEN

18   MARTINIQUE is a Delaware Corporation with its headquarters in Houston, Texas that is

19   licensed to do business in the State of California and that does business in California,

20   including in the County of Orange.

21          13.     Plaintiff is informed and believes, and thereon alleges, that each and all of the

22   acts and omissions alleged herein were performed by, or is attributable to, Defendants and/or

23   its employees, agents, and/or third parties acting on its behalf, each acting as the agent for the

24   other, with legal authority to act on the other’s behalf. The acts of any and all of Defendants’

25   employees, agents, and/or third parties acting on its behalf, were in accordance with, and

26   represent, the official policy of Defendants.

27          14.     Plaintiff is informed and believes, and thereon alleges, that said Defendants are

28
                                                     Page 3
                                           CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 5 of 12 Page ID #:5




 1   in some manner intentionally, negligently, or otherwise responsible for the acts, omissions,

 2   occurrences, and transactions of each and all its employees, agents, and/or third parties acting

 3   on its behalf, in proximately causing the damages herein alleged.

 4          15.     At all relevant times, Defendants ratified each and every act or omission

 5   complained of herein. At all relevant times, Defendants aided and abetted the acts and

 6   omissions as alleged herein.

 7                                        PLAINTIFF’S FACTS

 8          16.     Defendants own, control, lease, and manage residential properties throughout

 9   California, and have done so since at least four years prior to the filing of the original

10   complaint.

11          17.     Plaintiff was a resident and tenant of one of Defendants’ properties, Camden

12   Martinique, located at 2855 Pinecreek Drive, Costa Mesa, CA 92626.

13          18.      Plaintiff entered into Defendants’ standardized lease, which specifies that

14   Defendants will assess a $55 late fee if her rent payment or any other outstanding fees or other

15   balances are received after Defendants’ deadline of four days. Defendants have assessed her a

16   late fee of $55 on December 5, 2018, which was immediately paid.

17          19.     Defendants’ policy and practice, throughout California, is to assess residential

18   tenants a fee of $55 for the late payment of rent regardless of the amount of rent owed or the

19   length of time which elapses from the time rent is due and the time that the tenant pays that

20   rent. A tenant’s failure to timely pay rent constitutes “a breach of an obligation to pay money

21   only” pursuant to Civil Code § 3302, as held by the California Supreme Court in Knight v.

22   Marks, 183 Cal. 354, 357 (1920) and other published decisions.

23          20.     Plaintiff’s lease with Defendants provided her rent was due on the first of the

24   month with a grace period of four days. By charging Plaintiff $55 after her failure to pay rent

25   for four days, Defendants assessed an interest rate of 400 percent per annum based on the rent

26   of $1,669.00 being late by one day.

27          21.     California Civil Code § 1671(d), governing parties to a residential property

28
                                                     Page 4
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 6 of 12 Page ID #:6




 1   lease, states that “a provision in a contract liquidating damages for the breach of the contract

 2   is void except that the parties to such a contract may agree therein upon an amount which shall

 3   be presumed to be the amount of damage sustained by a breach thereof, when, from the nature

 4   of the case, it would be impracticable or extremely difficult to fix the actual damage.”

 5   Defendants’ collection of a fee of $55 for delays of as little as one day in their receipt of

 6   tenants’ rent payments far exceeds Defendants’ damages caused by the delay. Defendants’

 7   actual damages sustained by their late receipt of rent due are neither impracticable nor

 8   extremely difficult to fix. As the California Supreme Court has held, “[w]hen a tenant fails to

 9   pay rent as provided in the lease, the amount of damage is not extremely difficult to fix, and it

10   certainly is not impracticable to fix the amount of such damage.” Jack v. Sinsheimer, 125 Cal.

11   563, 566 (1899). The California Supreme Court reiterated this presumption again in

12   McCarthy v. Tally, 46 Cal. 2d 577, 583 (1956), where the Court cited other California cases

13   and explained that “[o]rdinarily, provisions for liquidated damages will not lie for failure to

14   pay rent as provided in the lease.” More recently, in Garrett v. Coast & Southern Federal

15   Savings & Loan Association, 9 Cal. 3d 731, 741 n.11 (1973), the California Supreme Court

16   again stated that “[d]amages resulting because of the wrongful withholding of money are fixed

17   by law [in Civil Code § 3302] and other damages . . . such as administrative and accounting

18   costs, would not appear to present extreme difficulty in prospective fixing.”

19           22.    Defendants’ late fee is an arbitrary amount which functions as a penalty. Any

20   marginal interest accumulated or other damages that Defendants sustain due to the delay in

21   rent payments are definite and easily ascertainable, as the California Supreme Court has long

22   held.

23           23.    On information and belief, Defendants have never made a reasonable endeavor

24   to estimate a fair average compensation for the losses sustained when a tenant pays rent late,

25   as required for a liquidated damages provision under California Civil Code § 1671(d) to be

26   enforceable.

27

28
                                                     Page 5
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 7 of 12 Page ID #:7




 1                                CLASS ACTION ALLEGATIONS

 2          24.     Plaintiff brings this action, on behalf of herself and all others similarly situated,

 3   and thus, seeks class certification under Cal. Civ. C. § 382.

 4          25.     The class Plaintiff seeks to represent the Class (“Class”) defined as follows:

 5                  All California Citizens who are or were tenants of Defendants’
                    properties in the State of California at any time from four years
 6                  prior to the date of the filing of the original complaint through the
                    date of class certification who have been or are subject to
 7                  Defendants’ late fee policy and were charged late fees by
                    Defendants.
 8

 9          26.     As used herein, the term “Class Members” shall mean and refer to the members

10   of the Class described above.

11          27.     Excluded from the Class are Defendants, their affiliates, employees, agents, and

12   attorneys, and the Court.

13          28.     The Class Period is defined as four years prior to the date of filing for this

14   Complaint and the present.

15          29.     Plaintiff reserves the right to amend the Class, and to add additional subclasses,

16   if discovery and further investigation reveals such action is warranted.

17          30.     Upon information and belief, the proposed class is composed of hundreds if not

18   thousands of persons. The members of the class are so numerous that joinder of all members

19   would be unfeasible and impractical.

20          31.     No violations alleged in this complaint are contingent on any individualized

21   interaction of any kind between class members and Defendants.

22          32.     Rather, all claims in this matter arise from the same illegal late fees charged

23   uniformly.

24          33.     There are common questions of law and fact as to the Class Members that

25   predominate over questions affecting only individual members, including but not limited to:

26                  (a)    Whether Defendants violate California law by charging a penalty for late

27                         fees when actual damages would not be “impracticable or extremely

28
                                                     Page 6
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 8 of 12 Page ID #:8




 1                         difficult,” under Cal. Civ. C. §1671(d);

 2                 (b)     Whether Defendants charging of $55 for late rent in their contract of

 3                         adhesion does not represent a reasonable endeavor to estimate fair

 4                         compensation for the loss sustained when rent is paid late, no matter how

 5                         late;

 6                 (c)     Whether Defendants engaged in unlawful business practices in charging

 7                         $55 rent late fees to Plaintiff and other Class Members;

 8                 (d)     Whether Defendants violated California Bus. & Prof. Code § 17200, et

 9                         seq., and California Civ. Code § 1671, et seq.;

10                 (e)     Whether Plaintiff and Class Members are entitled to equitable and/or

11                         injunctive relief;

12                 (f)     Whether Defendants’ unlawful practices harmed Plaintiff and Class

13                         Members; and

14                 (g)     The method of calculation and extent of damages for Plaintiff and Class

15                         Members.

16          34.    Plaintiff is a member of the Class she seeks to represent

17          35.    The claims of Plaintiff are not only typical of all Class members, they are

18   identical.

19          36.    All claims of Plaintiff and the Class are based on the exact same legal theories.

20          37.    Plaintiff has no interest antagonistic to, or in conflict with, the Class.

21          38.    Plaintiff is qualified to, and will, fairly and adequately protect the interests of

22   each Class Member, because Plaintiff had a Lease with Defendants and was charged a Late Fee

23   of $55 during the Class Period. Defendants’ unlawful actions concern the same business

24   practices described herein irrespective of where they occurred or were experienced. Plaintiff’s

25   claims are typical of all Class Members as demonstrated herein.

26          39.    Plaintiff will thoroughly and adequately protect the interests of the class, having

27   retained qualified and competent legal counsel to represent himself and the class.

28
                                                    Page 7
                                           CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 9 of 12 Page ID #:9




 1             40.   Common questions will predominate, and there will be no unusual manageability

 2   issues.

 3                                     FIRST CAUSE OF ACTION

 4                             UNLAWFUL LIQUIDATED DAMAGES

 5                                          (Cal. Civ. C. § 1671)

 6                               Individually and on behalf of the Class

 7             41.   Plaintiff incorporates by reference each allegation set forth above.

 8             42.   During the Class Period, Plaintiff and the Class Members rented real property

 9   from Defendants for use as dwellings, pursuant to California Civil Code § 1671(c)(2).

10             43.   California Civil Code § 1671(d) states that “a provision in a contract liquidating

11   damages for the breach of the contract is void except that the parties to such a contract may

12   agree therein upon an amount which shall be presumed to be the amount of damage sustained

13   by a breach thereof, when, from the nature of the case, it would be impracticable or extremely

14   difficult to fix the actual damage.”

15             44.   Defendants did not sustain any actual damages from Plaintiff’s and Class

16   Members’ late payment of rent which is either impracticable or extremely difficult to fix.

17   Defendants’ late rent fee is not the result of a reasonable effort to estimate fair compensation

18   for Defendants’ actual damages due to the late receipt of rent or other outstanding balance by

19   Plaintiff or Class Members.

20             45.   The Late Fees charged by Defendants are unlawful pursuant to California Civil

21   Code § 1671(d). Plaintiff and Class Members are entitled to restitution of all fees Defendants

22   have collected from tenants for the late payment of rent, as well as interest and other relief as

23   specifically prayed for herein.

24

25

26

27

28
                                                     Page 8
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 10 of 12 Page ID #:10




 1                                  SECOND CAUSE OF ACTION

 2                   VIOLATION OF UNFAIR BUSINESS PRACTICES ACT

 3                              (Cal. Bus. & Prof. Code §§ 17200 et seq.)

 4                              Individually and On Behalf of the Class

 5          46.     Plaintiff incorporates by reference each allegation set forth above.

 6          47.     Actions for relief under the unfair competition law may be based on any business

 7   act or practice that is within the broad definition of the UCL. Such violations of the UCL occur

 8   as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required

 9   to provide evidence of a causal connection between a defendant's business practices and the

10   alleged harm--that is, evidence that the defendant's conduct caused or was likely to cause

11   substantial injury. It is insufficient for a plaintiff to show merely that the defendant's conduct

12   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory definition of

13   unfair competition covers any single act of misconduct, as well as ongoing misconduct.

14                                            UNLAWFUL

15          48.     California Business and Professions Code Section 17200, et seq. prohibits “any

16   unlawful…business act or practice.”

17          49.     As explained above, Defendants charged Plaintiff and other Class Members late

18   fees that violated California Civil Code § 1671 by amounting to a penalty fee that did not

19   actually relate to the actual damages suffered by Defendants, when in fact they were not

20   impracticable or extremely difficult to fix.

21          50.     In doing so, Defendants violated the California Civil Code § 1671, which makes

22   its practices unlawful.

23          51.     Defendants have thus engaged in unlawful business acts entitling Plaintiff and

24   Class Members to judgment and equitable relief against Defendants, as set forth in the Prayer

25   for Relief. Additionally, pursuant to Business and Professions Code section 17203, Plaintiff

26   and Class Members seek an order requiring Defendants to immediately cease such acts of

27   unlawful business practices and requiring Defendants to correct its actions.

28
                                                    Page 9
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 11 of 12 Page ID #:11




 1                                             MISCELLANEOUS

 2          52.     Plaintiff and Class Members allege that they have fully complied with all

 3   contractual and other legal obligations and fully complied with all conditions precedent to

 4   bringing this action or all such obligations or conditions are excused.

 5                                   REQUEST FOR JURY TRIAL

 6          53.     Plaintiff requests a trial by jury as to all claims so triable.

 7                                       PRAYER FOR RELIEF

 8          54.     Plaintiff, on behalf of herself and the Class, requests the following relief:

 9                  (a)     An order certifying the Class and appointing Plaintiff as Representative

10                          of the Class;

11                  (b)     An order certifying the undersigned counsel as Class Counsel;

12                  (c)     An order requiring Defendants, at their own cost, to notify all Class

13                          Members of the unlawful conduct herein;

14                  (d)     An order requiring Defendants to ceases their illegal conduct described

15                          above;

16                  (e)     Actual damages suffered by Plaintiff and Class Members as applicable or

17                          full restitution of all funds acquired from Plaintiff and Class Members

18                          from the late fees during the relevant class period;

19                  (f)     Any and all statutory enhanced damages;

20                  (g)     All reasonable and necessary attorneys’ fees and costs provided by

21                          statute, Cal. Civ. C. Proc. § 1021.5, law, or the Court’s inherent power;

22                  (h)     Pre- and post-judgment interest; and

23                  (i)     All other relief, general or special, legal and equitable, to which Plaintiff

24                          and Class Members may be justly entitled as deemed by the Court.

25

26

27

28
                                                     Page 10
                                             CLASS ACTION COMPLAINT
Case 2:19-cv-10780-SB-PLA Document 1 Filed 12/20/19 Page 12 of 12 Page ID #:12



     Dated: December 20, 2019     Respectfully submitted,
 1

 2                                LAW OFFICES OF TODD M. FRIEDMAN , PC

 3
                                      By:
 4                                          TODD M. FRIEDMAN, ESQ.
 5                                          Attorney for Plaintiff YVETTE TORRES
 6

 7                                       Steven Soliman, Esq. (SBN 285049
                                         The Soliman Firm
 8                                       245 Fischer Avenue D-1
                                         Costa Mesa, CA 92626
 9                                       Phone: (714) 491-4111
                                         Facsimile: (714) 491-4111
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            Page 11
                                   CLASS ACTION COMPLAINT
